Citation Nr: 0334357	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  01-04 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post 
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:  Benjamin Usher, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from July 1974 
to July 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In March 2003, a hearing was held before the undersigned  
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) 
(West 2003).  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The Board  denied service connection for post traumatic 
stress disorder in May 1991. 

3.  The evidence received since the May 1991 Board decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The May 1991 decision of the Board denying service 
connection for PTSD is final.  38 U.S.C.A. § 7104(b) (West 
1991).

2.  Evidence received since the May 1991 Board decision 
denying service connection for post traumatic stress disorder 
is new and material, and the veteran's claim for service 
connection for post traumatic stress disorder is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating this portion of 
the veteran's claim.  This is so because the Board is taking 
action favorable to the veteran by reopening and remanding 
the claim for additional development; a decision at this 
point poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

Initially we noted that reopening a claim for service 
connection, which has been previously and finally disallowed, 
requires that new and material evidence be presented or 
secured since the last final disallowance of that claim.  
Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As a result, 
the proper issue to be adjudicated in this matter is whether 
the veteran has submitted new and material evidence to reopen 
his claim for service connection for PTSD.  The RO's June 
2000 rating decision and the September 2000 Statement of the 
Case cited the issue merely as one of service connection.  
The fact that the RO may have determined that new and 
material evidence was presented, and reopened the claim on 
that basis, is not binding on the Board's determination of 
the question of whether new and material evidence has been 
submitted.  Barnett v. Brown, 8 Vet. App. 1 (1995) (On 
appeal, the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) held that the Court correctly construed 38 
U.S.C. §§ 5108 and 7104 in holding that the Board is required 
to determine whether new and material evidence has been 
presented before it can reopen a claim and readjudicate 
service connection or other issues going to the merits.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996)).  

In determining whether new and material evidence has been 
submitted, it is necessary to consider all evidence since the 
last time the claim was denied on any basis.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  Therefore, the Board 
will consider whether new and material evidence has been 
submitted since the final October 1997 Board decision.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2003); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  See 38 C.F.R. § 
3.156(a) (2003).  This amendment to 38 C.F.R. § 3.156(a) 
applies only to claims to reopen a finally decided claim 
received on or after August 29, 2001.  The veteran's request 
to reopen his claim of entitlement to service connection was 
filed prior to that date.  Therefore, the amended regulation 
does not apply.

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
However, it is the specified bases for the final disallowance 
that must be considered in determining whether the newly 
submitted evidence is probative.  Such evidence must tend to 
prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance 
of the claim.  See Evans, supra.  

In this case, the Board denied service connection for post 
traumatic stress disorder in a May 1991 decision.  The Board 
decision became final.  38 U.S.C.A. § 7104(b) (West 1991).  

The evidence of record at the time of the May 1991 Board 
decision which was relevant to the veteran's claim for 
service connection for PTSD was the veteran's service medical 
records; VA medical treatment records; and, a private mental 
health evaluation record dated April 1986.  These show that 
the veteran did not have any history of psychiatric symptoms 
during service, but that he developed psychiatric symptoms 
after service which had varying diagnoses.  The April 1986 
mental health evaluation did diagnose the veteran with PTSD.  
However, this record did not identify any specific stressor, 
either during or after service, which was the cause of the 
veteran's PTSD.  

In this case the evidence submitted since the May 1991 Board 
decision includes a large volume of VA treatment records and 
examination reports, and the veteran's testimony from a March 
2003 hearing.  Specifically, a September 2002 VA psychiatric 
examination of the veteran was conducted.  The examining 
physician diagnosed the veteran with PTSD and related it to a 
specific stressor which the veteran reported having during 
service.  The Board concludes that this evidence is new 
because it was not before the Board when it denied service 
connection for PTSD in May 1991.  This evidence is also  
"material" because it bears directly and substantially upon 
the specific matter under consideration.  That is whether the 
veteran currently has PTSD and is it related to a stressor 
during service.  The evidence is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

Based on the applicable law, regulations and court decisions, 
the additional evidence received since the May 1991 Board 
decision is new and material and provides the required 
evidentiary basis to reopen the veteran's claim.  The 
veteran's  claim for entitlement to service connection for 
PTSD is reopened.  


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for post traumatic 
stress disorder is reopened, to this extent only the claim is 
allowed.  


REMAND

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.

Review of the veteran's claim for service connection for PTSD 
reveals that there has not been any attempt made to try and 
verify the stressors which the veteran alleges he was 
subjected to during service.  This must be done.  

The case is REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002) and 38 C.F.R. § 3.159 (2003), 
and any other applicable legal precedent.  
Particularly, the RO must notify the 
veteran of the applicable provisions of 
the VCAA, including what evidence is 
needed to support his claim, what 
evidence VA will develop, and what 
evidence the veteran must furnish.

2.  The RO should request from the 
veteran another statement containing as 
much detail as possible regarding the 
stressors to which he claims he was 
exposed to during service.  The veteran 
should be asked to provide specific 
details of the claimed stressful events 
during service, such as dates, places, 
detailed descriptions of the events, his 
service units, duty assignments and the 
names and other identifying information 
concerning any individuals involved in 
the events.  The veteran should be told 
that the information is necessary to 
obtain supportive evidence of the 
stressful events and that failure to 
respond may result in adverse action.

3.  Regardless of the veteran's response, 
the RO should review the file and prepare 
a summary of all the claimed stressors.  
This summary and all associated documents 
should be sent to the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, Suite 101, 
Springfield, VA 22150-3197.  See VA 
MANUAL M21-1, Part VI, Paragraph 7.46 
(1992).  They should be requested to 
provide any information which might 
corroborate the veteran's alleged 
stressors.  

4.  Following the above, the veteran 
should be accorded a VA psychiatric 
examination with consideration of the 
criteria for post-traumatic stress 
disorder.  The examination report should 
include a detailed account of all 
pathology found to be present.  If there 
are different psychiatric disorders than 
post-traumatic stress disorder, the 
examiner is requested to attempt to 
reconcile the diagnoses and should specify 
which symptoms are associated with each of 
the disorder(s).  If certain 
symptomatology cannot be disassociated 
from one disorder or another, it should be 
specified.  The RO should specifically 
inform the examiner which stressors 
alleged by the veteran have been verified 
as having occurred.  If a diagnosis of 
post-traumatic stress disorder is 
appropriate, the examiner should specify 
the credible "stressors" that caused the 
disorder and the evidence upon which they 
relied to establish the existence of the 
stressors.  The examiner should also 
describe which stressor(s) the veteran 
reexperiences and how he reexperiences 
them.  The report of examination should 
include a complete rationale for all 
opinions expressed.  All necessary special 
studies or tests including psychological 
testing and evaluation such as the 
Minnesota Multiphasic Personality 
Inventory (MMPI) and the Mississippi Scale 
for Combat-Related Post-Traumatic Stress 
Disorder are to be accomplished.  The 
diagnosis should be in accordance with the 
American Psychiatric Association: 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4TH ed. rev., 1994).  The entire 
claims folder and a copy of this remand 
should be made available to and reviewed 
by the examiner in conjunction with the 
examination.  

5.  The RO should readjudicate the 
veteran's claim in light of the evidence 
received.  If any benefit is denied, the 
RO should issue a Supplemental Statement 
of the Case and give the appellant and 
his attorney an opportunity to respond, 
before the case is returned to the Board.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence obtained and a discussion of all 
pertinent regulations, including those 
implementing the VCAA.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	THOMAS J. DANNAHER 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



